DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the storage element with more than one opening, more than one cavity, more than one cap, and a storage element receiver configured to fit the side wal of the storage element and the caps must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, last paragraph, “the corresponding fit” lacks antecedence.
In claim 12, last paragraph, “the corresponding fit” lacks antecedence.
In claim 11,  “said caps” lacks antecedence.
In claim 16, last paragraph, “each said storage element” lacks antecedence.  Only a single storage element has been claimed. It is misdescriptive to state that the storage element receiver is configured with the corresponding fit, which lacks antecedence, of the caps.  The corresponding fit is between the storage element receiver and the sidewall of the storage element.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-16 and 19-20 are rejected under 35 U.S.C. 102a(1) as being anticipated by Parfuemerie, DE 4238056 A.  Parfuemerie discloses an accessory storage device having a storage element with an opening and a side wall adapted to engage with a storage element receiver located on top of a base. Please see the annotated drawing of Parfuemerie on the subsequent page.


    PNG
    media_image1.png
    793
    772
    media_image1.png
    Greyscale

	Regarding claim 16, the storage element receiver, i.e., the protrusion 28, is configured to fit with the cap, i.e., it is at a level that does not interfere with the cap as it is closed on the storage element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Parfuemerie, DE 4238056 A in view of Perl, US 2019/0313766.  Parfuemerie discloses a cosmetic carrying system with a hinged cap covering multiple cavities.  The claims require that the cap have an applicator and be threadably attached to the storage element, which is not found in Parfuemerie.  However, Perl discloses this idea to be old and well known.
Perl discloses a cosmetic carry system that includes a threadably attached cap (206) with an applicator (210).  This makes it very convenient to the user, i.e., no need to have a separate applicator that could be lost.  Therefore, it would have been obvious to provide Parfuemerie’s cosmetic carry system with an applicator attached to the cap.

    PNG
    media_image2.png
    427
    443
    media_image2.png
    Greyscale


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677